NO. 07-02-0220-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                   MAY 7, 2003
                         ______________________________

                 LIBERTY MUTUAL INSURANCE COMPANY AND
               COLONIAL COUNTY MUTUAL INSURANCE COMPANY,

                                                      Appellants

                                           v.

         OLD AMERICAN COUNTY MUTUAL FIRE INSURANCE COMPANY,

                                                      Appellee

                       _________________________________

             FROM THE 181ST DISTRICT COURT OF POTTER COUNTY;

                 NO. 86,292-B; HON. JOHN B. BOARD, PRESIDING
                         _______________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

                              MEMORANDUM OPINION

      Appellants Liberty Mutual Insurance Company and Colonial County Mutual

Insurance Company and appellee Old American County Mutual Fire Insurance Company,

by and through their attorneys, have filed a joint motion to dismiss this appeal with

prejudice because they no longer desire to prosecute it. Without passing on the merits of

the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure

42.1(a)(2) and dismiss the appeal with prejudice. Having dismissed the appeal at the
parties’ request, no motion for rehearing will be entertained, and our mandate will issue

forthwith.


                                               Brian Quinn
                                                 Justice




                                           2